Citation Nr: 1106312	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for 
lateral epicondylitis of the left elbow.  

2. Entitlement to an initial rating higher than 10 percent for 
residuals of a non-displaced fracture of the left ankle.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1980 to May 2004.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a rating decision in October 2004 of the VA Regional 
Office (RO) in San Diego, California.  While on appeal, the RO 
increased the rating for the left elbow to 10 percent and left 
ankle to 10 percent, effective June 1, 2004, the day after 
separation from service.  

In September 2007, the Veteran withdrew his request for a Board 
hearing.  



FINDINGS OF FACT

1. Lateral epicondylitis of the left elbow is manifested by 
flexion limited to 140 degrees, extension at maximum limited to 
zero degrees without evidence of ankylosis of the elbow, flail 
joint, nonunion of the radius and ulna with flail false joint, 
ulna impairment, radius impairment, or impairment of supination 
and pronation.


2. The residuals of the non-displaced fracture of the left ankle 
are manifested by no more than moderate limitation of motion, and 
there is no ankylosis or malunion of the left ankle.  






CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for 
lateral epicondylitis of the left elbow have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5020, 5206, 5207 (2010).

2. The criteria for an initial rating higher than 10 percent for 
residuals of a non-displaced fracture of the left ankle are not 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication content-complying VCAA notice by 
letter, dated in April 2004.  Where, as here, service connection 
has been granted and initial ratings have been assigned, the 
claims of service connection have been more than substantiated, 
the claims has been proven, thereby rendering 38 U.S.C.A. 
§5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision, rating 
the disabilities, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 
22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA medical records, and afforded the Veteran VA 
examinations in April 2004 and in May 2007.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of these examinations reflects that the 
examiners reviewed the Veteran's past medical history, recorded 
his current complaints, and conducted an appropriate physical 
examination.  The Board therefore concludes that the examinations 
are adequate for rating purposes.

In a brief filed in February 2011, the Veteran's representative 
argued that the Veteran has daily pain and that the left elbow 
and left ankle disabilities had increased in severity since the 
VA examination in April 2004.  A review of the record shows the 
Veteran was  last examined by VA in November 2007 and there is no 
objective evidence indicating that there has been a material 
change in the severity of the disabilities since the Veteran was 
last examined in November 2007.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion has been met. 38 C.F.R. § 
3.159(c) (4).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  




The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or atrophy.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal 
disabilities, the VA must determine whether pain could 
significantly limit functional ability during flare-ups, or when 
the joints are used repeatedly over a period of time.  See DeLuca 
at 206.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).



Left Elbow

Rating Criteria

The elbow disability is currently rated 10 percent disabling 
under Diagnostic Code 5206.   Other applicable Diagnostic Codes 
are Diagnostic Codes 5207 and 5213. 

Under Diagnostic Code 5206, limitation of flexion of the forearm 
to 100 degrees is 10 percent disabling.  Limitation of flexion of 
the forearm to 90 degrees is 20 percent disabling.  

Under Diagnostic Code 5207, limitation of extension of the 
forearm to 45 degrees or to 60 degrees is 10 percent disabling.  
Extension limited to 75 degrees is 20 percent disabling.  

Under Diagnostic Code 5213, for impairment of supination or 
pronation, limitation of pronation with motion lost beyond the 
last quarter of the arc where the hand does not approach full 
pronation is 20 percent disabling.  [There is no 10 percent 
rating for limitation of pronation under Diagnostic Code 5213.].  
Limitation of supination to 30 degrees or less is 10 percent 
disabling.  

The normal range of motion for the elbow is flexion to 145 
degrees and extension to zero degrees.  Normal pronation is from 
zero to 80 degrees and normal supination is from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I.


Facts and Analysis

The Veteran is right handed.  

The service treatment records show that in October 2003 the 
Veteran was treated for left elbow pain and the assessment was 
lateral epicondylitis.  


After service on initial VA examination in April 2004, the 
Veteran complained of pain, about twice a month with no flare-
ups.  He denied instability, incoordination, weakness or 
fatigability related to the elbow.

On physical examination, range of motion was 0 degrees 
(extension) to 140 degrees (flexion).  Pronation was to 90 
degrees and supination was to 90 degrees.  Motor strength was 5/5 
in all groups distal to the elbow.  The examiner noted there was 
minimal functional impairment and the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

VA records in December 2005 show the Veteran had pain for seven 
years.  X-rays in December 2005 showed a negative left elbow.  
Subsequently, on multiple occasions in 2006 and in 2007, the 
Veteran complained of increased pain.

On VA examination in May 2007, the Veteran complained of fairly 
constant elbow pain, weakness, and reduced ability to use the 
arm.  On physical examination, there was no significant 
tenderness or swelling.  Range of motion of the elbow was 10 
degrees of extension to 140 degrees of flexion.  Pronation and 
supination were 90 degrees.  

There was no significant pain or limitation due to pain, 
weakness, fatigue, lack of endurance, or incoordination on repeat 
testing.  X-rays showed a lateral epicondyle enthesophyte.  The 
diagnosis was hyperextension injury of the left elbow with 
intermittent episodes of pain and some limitation to carry heavy 
load or push-ups.  

The examiner noted that otherwise there was no occupational or 
daily activity limitation.  At the time of the examination there 
was no indication of lateral epicondylitis but the examiner 
indicated that the enthesophyte showed expected recurrence.  






Under Diagnostic Code 5206, the criterion for the next higher 
rating, 20 percent rating, is flexion limited to 90 degrees.  
Based on the evidence of record, flexion was to 140 degrees on VA 
examinations in 2004 and in 2007.  As flexion to 140 degrees does 
not more nearly approximate or equate to flexion limited to 90 
degrees, considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the 
criterion for the next higher rating for limitation of flexion 
under Diagnostic Code 5206 has not been met.

Under Diagnostic Code 5207, the criterion for a 10 percent rating 
is extension limited to 45 degrees.  Based on the evidence of 
record, extension was to 0 degrees or normal on VA examination in 
2004 and 10 degrees on VA examination in 2007.  As extension to 
either 0 degrees or to 10 degrees does not more nearly 
approximate or equate to extension limited to 45 degrees, 
considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the criterion 
for a separate rating for limitation of extension under 
Diagnostic Code 5207 has not been met.

Under Diagnostic Code 5213, pronation with motion lost beyond the 
last quarter of the arc where the hand does not approach full 
pronation is 20 percent disabling.  

Based on the evidence of record, pronation was to 90 degrees or 
normal on VA examinations in 2004 and in 2007.  As 90 degrees of 
pronation does not more nearly approximate or equate to 
limitation of pronation with motion lost beyond the last quarter 
of the arc where the hand does not approach full pronation, 
considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the criterion 
for a separate rating for limitation of pronation under 
Diagnostic Code 5213 has not been met.  There is no 10 percent 
rating for limitation of pronation under Diagnostic Code 5213. 

Under Diagnostic Code 5213, limitation of supination to 30 
degrees or less is 10 percent disabling.  Based on the evidence 
of record, supination was to 90 degrees or normal on VA 
examinations in 2004 and in 2007.  As 90 degrees of supination 
does not more nearly approximate or equate to supination limited 
to 30 degrees or less, , considering 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, the criterion for a separate rating for limitation of 
supination under Diagnostic Code 5213 has not been met.  

In the absence of ankylosis, Diagnostic Code 5205 does not apply.  
And in the absence of flexion limited to 100 degrees and 
extension limited to 45 degrees, Diagnostic Code 5208 does not 
apply. 

As the preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for lateral epicondylitis 
of the left elbow, the benefit-of-the-doubt standard does not 
apply.  38 C.F.R. § 5107(b).

Left Ankle

Rating Criteria

The service-connected residuals of a non-displaced fracture of 
the left ankle is rated 10 percent under Diagnostic Code 5271.  
Under Diagnostic Code 5271, the criterion for the next higher 
rating, 20 percent, is marked limited motion of the ankle.

With the foot at a 90 degree angle to the ankle, as the neutral 
or starting position, a normal (full) range of ankle motion is 
defined as follows: from 0 degrees to 20 degrees of dorsiflexion 
and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

Facts and Analysis

The service treatment records show that in November 1984 the 
Veteran sprained his left ankle.  In March 1987, he sprained his 
ankle again.  In February 1990, the Veteran fractured his left 
ankle, incurring a non-displaced posterior malleolus fracture.  

After service on initial VA examination in April 2004, the 
Veteran denied instability, incoordination, weakness, 
fatigability, or flare-ups.  He did not have any swelling.  He 
had pain while walking.  Range of motion was 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  


Motor strength was 5/5 in dorsiflexion and plantar flexion.  The 
examiner indicated the left ankle range of motion and joint 
function was not additionally limited by pain, fatigue, weakness 
or lack of endurance following repetitive use.  

Subsequently, on multiple occasions the Veteran complained of 
left ankle pain.  VA medical records in December 2005 indicate he 
had left ankle pain for seven years.  X-ray of the left ankle in 
December 2005 showed degenerative joint disease.  

On VA examination in May 2007, the Veteran complained of constant 
left ankle pain.  He denied swelling.  Physical examination 
showed no swelling.  There was some pain with stress testing of 
the ankle.  There was 20 degrees of dorsiflexion and 40 degrees 
of plantar flexion.  Range of motion was not limited by pain, 
weakness, fatigue, lack of endurance or incoordination on repeat 
testing.  X-ray shows a widened syndesmosis.  The examiner 
indicated that radiographs in April 2004 revealed an irregularity 
of the distal tibia at the syndesmosis as well as irregularity in 
the posterior malleolus.  The diagnosis was posterior malleolar 
fracture of the left ankle with residual pain and some limitation 
in ambulatory ability.  

Under Diagnostic Code 5271, the criterion for the next higher 
rating, 20 percent rating, is marked limitation of motion of the 
ankle.  Based on the evidence of record, dorsiflexion was to 20 
degrees on VA examinations in 2004 and in 2007.  As dorsiflexion 
to 20 degrees is normal, any functional limitation of 
dorsiflexion does not more nearly approximate or equate to marked 
limitation of motion of the ankle, considering 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, and the criterion for the next higher rating 
for limitation of dorsiflexion under Diagnostic Code 5271  has 
not been met.

Under Diagnostic Code 5271, the criterion for the next higher 
rating, 20 percent rating, is marked limitation of motion of the 
ankle.  Based on the evidence of record, plantar flexion was to 
45 degrees on VA examination in 2004 and to 40 degrees is in 
2007.  



As plantar flexion to 45 degrees is normal and plantar flexion to 
40 degrees (more than 85 percent of normal plantar flexion), any 
functional limitation of plantar flexion does not more nearly 
approximate or equate to marked limitation of motion of the 
ankle, considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, and the 
criterion for the next higher rating for limitation of plantar 
flexion under Diagnostic Code 5271 has not been met. 

As there is no evidence of ankylosis, Diagnostic Code 5270 does 
not apply. 

As the preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for residuals of a non-
displaced fracture of the left ankle, the benefit-of-the-doubt 
standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).




In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which are contemplated by 
the Rating Schedule.  In other words, the Veteran does not 
experience any symptomatology not already encompassed in the 
Diagnostic Codes.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for lateral 
epicondylitis of the left elbow is denied.  

An initial rating higher than 10 percent for residuals of a non-
displaced fracture of the left ankle is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


